             Case 6:13-cr-10140-JWB Document 199 Filed 05/11/20 Page 1 of 2




                               IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,
                Plaintiff,

v.                                                                       No. 13-10140-02-JWB

MARISELA RAMIREZ,

                             Defendant.


                                       MEMORANDUM AND ORDER

            This matter is before the court on Defendant’s motions for leave to appeal in forma

pauperis (“IFP”). (Docs. 197, 1981). The motions allege that Defendant is without funds to pay

the costs of an appeal and indicate she seeks to appeal this court’s dismissal of her motion for

reduction of sentence.

           The court is authorized to permit an appeal without prepayment of fees under certain

conditions, one of which is that a prisoner must submit “an affidavit that includes a statement of

all assets such prisoner possesses.” 28 U.S.C.A. § 1915(a)(1).

           The application form for obtaining leave to appeal IFP (which was submitted by

Defendant) includes the following directions:

           If you are a prisoner, you must attach a statement certified by the appropriate
           institutional officer showing all receipts, expenditures, and balances during the last
           six months in your institutional accounts. If you have multiple accounts, perhaps
           because you have been in multiple institutions, attach one certified statement of
           each account.




1
    Defendant appears to have filed two copies of the motion.
           Case 6:13-cr-10140-JWB Document 199 Filed 05/11/20 Page 2 of 2




(Doc. 197 at 4.2) Defendant stated in her motion(s) that “I am in prison and attached you will find

my last year statements as requested by you.” (Docs. 197 at 4, 198 at 4.) However, no statement

of Defendant’s institutional account(s) was attached to her filings.

          Because the motion and affidavit submitted by Defendant does not include a statement of

the assets in Defendant’s institutional account, the court concludes it does not satisfy the

requirements of section 1915(a)(1).

         Defendant’s motions for leave to appeal in forma pauperis (Docs. 197, 198) are DENIED

without prejudice. Defendant may renew her motion upon a proper showing of her assets,

including her institutional account.

IT IS SO ORDERED this 11th day of May, 2020.



                                                         _____s/ John W. Broomes__________
                                                         JOHN W. BROOMES
                                                         UNITED STATES DISTRICT JUDGE




2
  This statement derives from 28 U.S.C. § 1915(a)(2), which requires a prisoner seeking to appeal a civil action to
provide, in addition to the information required by 1915(a)(1), a certified copy of the prisoner’s trust account for the
last six months. Defendant’s appeal is likely criminal rather than civil in nature, such that the requirement of a certified
account statement may not apply. But section 1915(a)(1) still requires movants, whether civil or criminal, to provide
a complete statement of assets, including any assets currently held in an institutional account.

                                                             2
